DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 17 and 18 are cancelled.
Applicant’s permission is not required for this examiner’s amendment.  Permission is not required to cancel claims directed to a non-elected invention, where the election was made without traverse and the claims are not eligible for rejoinder.  MPEP 1302.04.  To be eligible for a rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim.  MPEP 821.04.  
Here, claims 17 and 18 (Invention III) were withdrawn from Invention I (which includes independent claims 1 and 19) without traverse in the response filed Oct. 30, 2020.  Invention III is not eligible for rejoinder because none of the claims depend from claims 1 or 19.  Rather, claim 17 is independent while claim 18 depends from claim 17.  Additionally, Invention III is not eligible for rejoinder because it does not require all the limitations Invention I.  More specifically, Invention I is directed to an extracorporeal id.).  Rather, the gas entrapment chambers use surface modified alumina nanoparticles to chemically entrap nitrogen gas by nitrogen fixation (id.).  
Therefore, because Invention III was withdrawn without traverse, and is not eligible for rejoinder, Invention III can be cancelled by an examiner’s amendment without the Applicant’s permission.  MPEP 1302.04.
Rejoinder
Claim 3 is rejoined.
Allowable Subject Matter
Claims 1, 3–16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 19 have been amended to include all of the limitations of claims 2 and 20, which were previously indicated as allowable.  Non-Final Act. dated Jan. 13, 2021 (“Non-Final Act.”) [0043].  Therefore, claims 1 and 19 are allowable for the reasons previous stated.  Id.
Claims 3–16 are allowable because they depend from claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776